JOURNAL ENTRY AND OPINION
{¶ 1} Appellant, Eugene Nichols, appeals the sentences handed down by the Cuyahoga County Court of Common Pleas relative to plea bargains entered in three separate cases. After reviewing the record and for the reasons set forth below, we dismiss this appeal.
 {¶ 2} App.R. 4 requires that a notice of appeal be filed within thirty days of the entry of judgment. Appellant was sentenced in the cases at bar on August 9, 2002 and June 20, 2003; his notice of appeal was not filed until October 24, 2003. Because appellant has not filed a motion for leave to file a delayed appeal, and because his assignments of error address only the original sentence and not the probation violation hearing held on October 10, 2003, we find his appeal time-barred.
Appeal dismissed.
It is ordered that appellees recover of appellants costs herein taxed.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Blackmon, P.J., and Rocco, J., concur.